Name: COMMISSION REGULATION (EC) No 580/96 of 1 April 1996 amending Regulation (EC) No 512/96 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  trade policy
 Date Published: nan

 No L 83/ 10 EN Official Journal of the European Communities 2. 4. 96 COMMISSION REGULATION (EC) No 580/96 of 1 April 1996 amending Regulation (EC) No 512/96 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 512/96 (3) issued an invitation to tender for the supply, as food aid, of 2 285 tonnes of milk powder; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 Note (n) of the Annex to Regulation (EC) No 512/96 is replaced by the following: '(") Placed in 20-foot containers . The free holding period for containers must be at least 15 days .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 370 , 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 3 OJ No L 76, 26. 3 . 1996, p. 12.